DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 and 2 are amended and claims 1-7 are pending in the current application and are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Serrallach, Joan, et al. “Effect of Selected Alloying Elements on Mechanical Properties of Pearlitic Nodular Cast Irons.” Key Engineering Materials, vol. 457, Trans Tech Publications, Ltd., Dec. 2010, pp. 361–366. of Serrallach in view of US 2014/0352851 A1 of Wang.
As to claim 1, Serrallach discloses the composition and properties in comparison to the claimed ranges in the table below:
Element
Claim 1 Limitation
Serrallach (Table 1, pg. 362 unless otherwise noted)
C
3.5 to 4.2 mass %
2.32-4.08%
Si
2.0 to 2.8 mass %
1.66-2.97%
Mn
0.2 to 0.4 mass %
0.12-1.06%
Cu
0.1 to 0.4 mass %
0.44-1.72%
Mg
0.02 to 0.06 mass %
0.026-0.060%
Cr
0.01 to 0.15 mass %
0-0.035%
Fe
Balance
Pearlitic Nodular Cast Iron (title, i.e. the balance is iron)
Mn + Cr + Cu
0.431 to 1.090 mass %
0.56 to 2.815%
Graphite nodule count
230/mm2 or less
100-500/mm2 (Fig 2, pg. 364)
Pearlite fraction
30 to 56%



See MPEP § 2144.05 I.
	Serrallach does not explicitly disclose where the amount of copper is 0.1 to 0.4%.
	Serrallach does disclose a range for copper of 0.44-1.72% (Serrallach, Table 1, pg. 362) which is close to the claimed range. The MPEP provides that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997), see MPEP § 2144.05 I.
	Wang relates to a spheroidal graphite cast iron having a composition comprising by mass 3.4-4% of C, 1.9-2.8% of Si, 0.02-0.06% of Mg, 0.2-1% of Mn, 0.2-2% of Cu, 0-0.1% of Sn, 0.85-3% of (Mn+Cu+10×Sn), 0.05% or less of P, and 0.02% or less of S, the balance being 
	As Serrallach and Wang both relate to similar cast iron compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.2-2.0% copper as taught by Wang into the composition disclosed by Serrallach, thereby having an appropriate amount of copper to stabilize the pearlite phase necessary for crystallizing pearlite phases (Wang, paragraph [0029]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this amount of copper stabilizes the pearlite phase necessary for crystallizing pearlite phases throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Serrallach does not explicitly disclose where the pearlite fraction is 30 to 56%.
Serrallach discloses examples where the pearlite fraction is 70 – 100% (Serrallach, pg. 364, Fig 2). Serrallach notes that there are a few points at very low pearlite fraction that do not appear in this graph [Fig 2] (Serrallach, pg. 363, first paragraph in Results section). Serrallach also discloses that the ratio of ferrite to pearlite in the matrix of nodular cast irons is known to depend mainly on three parameters: the cooling rate during the eutectoid transformation, the nodule count resulting from the solidification step, and alloying elements (Serrallach, pg. 361,  see MPEP § 2144.05. Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.), see MPEP § 2144.05 II A.  As Serrallach recognizes that pearlite fraction is a result effective variable (i.e. that decreasing the pearlite fraction increases elongation while decreasing tensile strength, yield strength and hardness) and Serrallach discloses the methods for modifying this variable (i.e. modifying the alloying elements and cooling rates), the currently claimed range for pearlite would be obvious in light of Serrallach as it teaches a close pearlite range, reasons why pearlite is a result effective variable with respect to elongation, and methods for modifying and optimizing the pearlite amount to achieve .

The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Serrallach and Wang discloses an overlapping composition as well as a substantially identical process of making the cast iron (see claim 2 rejection below), there is a prima facie case that the currently claimed range of pearlite would be obvious in light of Serrallach and Wang as the substantially identical method applied to a similar composition would produce the same results. 

As to claim 2, Serrallach discloses that charges which result in the above-disclosed compositions are melted, nodularized, and then transferred to the pouring area (Serrallach, pg. 362, first paragraph of Experimental Procedures). Serrallach discloses that alloys were cast in sand molds and cooling was carried out (Serrallach, pg. 362, second paragraph of Experimental Procedures). Serrallach discloses that cooling rate for mould cooling between 1050 and 715°C could be estimated as 15°C/min (Serrallach, pg. 362, second paragraph of Experimental Procedures; this closely matches how applicant calculates the cooling rate as shown in Fig 2 where it is calculated between 1000 and 800°C). As applicant notes that the A1 transformation point in some embodiments is 720 to 760°C (Applicant’s specification, paragraph [0084]), Serrallach is disclosing a first cooling step of cooling the molten cast iron from the pouring temperature to the A1 transformation point as 715°C is only five degrees different from applicant’s disclosed A1 temperatures and as applicant’s and Serrallach’s compositions overlap, it would be expected that they would have similar A1 transformation points. 

Serrallach discloses the overall cooling method in Fig 1b reproduced below.

    PNG
    media_image1.png
    250
    278
    media_image1.png
    Greyscale

	Serrallach does not explicitly disclose where the second cooling step has a cooling rate of 10 °C/min to 20 °C/min.
Serrallach discloses in addition to the first cooling step, there is a second cooling step after reaching 715°C (Serrallach, Fig 1b). This cooling rate can be calculated in a similar manner as applicant has shown in Fig 2 of the instant application. As noted above, Serrallach discloses that this cooling starts where the first cooling step left off, 715°C (Serrallach, pg. 362, second paragraph of Experimental Procedures). Using 10 minutes (600 s) as a baseline as applicant did, the temperature after 600 seconds is about 650°C. Thus, Serrallach is disclosing a second cooling step at a cooling rate of 6.5°C/min (i.e. a 65 degree difference between 715°C and 650°C over a 10 minute period). The MPEP provides that “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) “, see MPEP § 2144.05 I. It is noted that the instantly claimed range for the second cooling step cooling rate of 10 °C/min to 20 °C/min is retreated from the originally claimed range of 5 °C/min to 20 °C/min and there is not data to establish that there is a critical difference between 5 °C/min, 6.5 °C/min, and 10 °C/min and as the disclosed cooling rate falls within the original range and is close to the claimed range, it would be expected that a cooling rate of 6.5 °C/min  would produce the same properties in the cast iron
 It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor, see MPEP § 2144.05 Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further, as noted above, Wang relates to a similar cast-iron. Wang teaches a similar two-step cooling with different cooling rates above and below the A1 transformation temperature (Wang, Fig. 3). Wang teaches that the cooling rate in a predetermined temperature range within a temperature span, in which eutectoid transformation occurs, is important to form not only a duplex matrix structure, but also pearlite phases around graphite particles (Wang, paragraph [0055]). Wang teaches that the cooling rate in this range is 1-20° C./minute (Wang, paragraph [0055]). Wang teaches that when the cooling rate is less than 1° C./minute, ferritization around graphite particles is accelerated, failing to obtain fine ferrite phases, resulting in low strength while on the other hand, when the cooling rate exceeds 20° C./minute, ferrite phases are not sufficiently formed in pearlite crystal grain boundaries, resulting in poor impact properties at low temperatures, and insufficient toughness (Wang, paragraph [0055]).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cooling rate of 1-20° C./minute. as taught by Wang into the method disclosed by Serrallach, thereby achieving ferrite phases in the pearlite grain boundaries resulting in good impact properties at low temperatures and toughness (Wang, paragraph [0055]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed cooling rate over the prior art disclosure since the prior art teaches this cooling rate results in good impact properties at low temperatures and toughness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	Fig 1b of Serrallach shows the mould cooling continuing to at least approximately 600°C. Applicant notes that the temperature at which no further transformation of iron takes place in the spheroidal graphite cast iron is not limited, but that in some embodiments the temperature is 600°C to 400°C (Applicant’s specification, paragraph [0088]). As Serrallach discloses cooling to 600°C and Serrallach and applicant disclose overlapping compositions, Serrallach discloses cooling from the temperature at the A1 transformation point to a temperature at which no further transformation of iron takes place in the spheroidal graphite cast iron.

	As to claim 3, Serrallach discloses a chromium range of 0-0.035%, thereby overlapping the claimed range.
prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for Cr would be obvious in light of the disclosed range for Cr in Serrallach.  

	As to claims 4-7, Serrallach does not explicitly disclose the claimed ranges for tensile strength nor for 0.2% yield strength.
	However, as noted in the rejection of claim 1 and 2 above, the combination of Serrallach and Wang discloses the composition and method of making the instantly claimed cast iron.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Serrallach and Wang disclose an overlapping composition as well as a substantially identical process of making the cast iron, there is a prima facie case that the currently claimed properties would be obvious in light of the combination of Serrallach and Wang. 

Response to Arguments
	Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 103 over Serrallach, applicant argues that instant claim 1 recites Cu in an amount of 0.1 to 0.4 mass% while Serrallach teaches a Cu amount of 0.44 to 1.72% (Applicant’s remarks, pg. 4, 3rd paragraph). Applicant argues that applicant has found the claimed composition and microstructure has excellent impact strength as well as high th paragraph). 
However, Serrallach discloses a range for Cu which is close to the claimed range and Wang teaches reasons for using an overlapping amount of Cu in a cast iron. 
Further, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable, see MPEP § 2112.
As the combination of Serrallach and Wang teach the composition as well as the method, see rejections of claims 1-2 above, the properties would naturally flow therefrom.

Applicant further argues that Serrallach does not disclose the instantly claimed cooling rate applied from the A1 temperature to where no further transformation takes place of 10-20 °C/min (Applicant’s remarks, pg. 5, 1st full paragraph). 
However, Serrallach explicitly discloses a cooling rate which is close (6.5°C/min) and Wang teaches a cooling rate which overlaps the claimed range as well as reasons for combining and selecting within that range to reach the claimed method (see rejection of claim 2 above). As such, applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733